Adams, J.
Section 430 of the Eevision provided that the salary of the clerk should be abolished, and that he should receive the fees therein specified.
Section 3781 of the Code authorizes the clerk to charge and receive the fees therein specified. We do not think his title to the fees depends upon the time when they are collected. Until collected, they remain a charge in his favor as compensation for the work for which they are charged.
Whether the defendant, Dietz, can collect and retain all the fees, provided they should, with the allowance made by the board of supervisors, exceed the sum of $2,000, is a question which does not necessarily arise. It is true that he received more than $2,000 in 1872, and more than $2,000 in 1874; but when those fees were earned and charged does not appear. It is sufficient to say that the petition does not show that if the fees which he has collected were distributed over the years to which they properly belong, he has received more than two thousand dollars for any one year; nor does the petition show that he will receive more than that for any one year if he shall receive what is uncollected, or collected and in the hands of White.
Affirmed.